Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-9 in the reply filed on 9/7/21 is acknowledged.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karst et al, U.S. Patent No. 4,047,965.  Karst discloses polycrystalline mullite fibers which be all mullite, (see col. 2, lines 22-47) having an .  
Karst does not clearly disclose the particularly claimed properties of compression resilience, Process capability Index or measurement by the particular procedures as claimed.
However, since Karst teaches the same structure made with the same fibers and having the same diameter, either the material of Karst would necessarily have the claimed properties, or in, the alternative it would have been obvious to have selected the particular processing parameters and binders which produced a nonwoven having the claimed compression resilience and Process capability Index.
Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Karst et al, U.S. Patent No. 4,047,965 in view of Merry, U.S. Patent Application Publication No. 2005/0232827.
Karst discloses a nonwoven as set forth above.
Karst does not clearly teach incorporating an intumescent layer into the structure.
However, Merry discloses incorporating a layer of mullite fibers in combination with a layer of intumescent material in order to form a pollution control device. See paragraphs 0007, 0021.
Therefore, it would have been obvious to have combined the mullite fibers of Karst with intumescent layers as taught by Merry in order to provide a pollution control material.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blaze et al, U.S. Patent No. 3,503,765 discloses alumino-silicate fibers having a predominance of mullite having the claimed composition but does not teach their use in nonwovens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789